 

EXHIBIT 10.1

 

THIRD AMENDMENT TO

CREDIT AND SECURITY AGREEMENT

 

This THIRD Amendment to Credit AND SECURITY Agreement (this “Amendment”) is
entered into as of July 25, 2013, by and among Frederick’s of Hollywood Group
Inc., a New York corporation (“Group”), FOH Holdings, Inc., a Delaware
corporation (“Parent”), Frederick’s of Hollywood Inc., a Delaware corporation
(“Frederick’s”), Frederick’s of Hollywood Stores, Inc., a Nevada corporation
(“Stores”), and Hollywood Mail Order, LLC, a Nevada limited liability company
(“Mail Order” and together with Group, Parent, Frederick’s and Stores, each
individually, a “Borrower”, and collectively, the “Borrowers”) and SALUS CAPITAL
PARTNERS, LLC (the “Lender”).

 

RECITALS

 

WHEREAS, Borrowers and Lender are parties to that certain Credit and Security
Agreement, dated as of May 31, 2012 (as amended, supplemented, modified and in
effect from time to time, the “Credit Agreement”; all capitalized terms used but
not specifically defined herein shall have the respective meanings provided for
such terms in the Credit Agreement); and

 

WHEREAS, Borrowers have requested that Lender modify certain provisions of the
Credit Agreement, and Lender has agreed to do so on the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.           Amendments to the Credit Agreement. As of the effective date of
this Amendment, the Credit Agreement is hereby amended as follows:

 

A.           Section 1 of the Credit Agreement is hereby amended by adding the
following defined term to be inserted in its proper alphabetical order:

 

“Third Amendment” means that certain Third Amendment to Credit and Security
Agreement dated as of July 25, 2013 by and among the Borrowers and Lender.”

 

“Third Amendment Effective Date” means July 25, 2013.”

 

B.           Section 2.4 of the Credit Agreement is hereby amended by deleting
subsection 2.4(a) in its entirety and replacing it with the following:

 

“(a)           Interest Rate Applicable to the Line of Credit. Except as
otherwise provided in this Agreement, the unpaid principal amount of each
Advance (other than the FILO Advance) shall bear interest at a rate per annum
equal to sum of (x) the Prime Rate, plus (y) the Applicable Margin; provided,
that (i) the effective interest rate payable by Borrowers with respect to such
Advances shall at no time be less than seven percent (7.0%) per annum, which
minimum interest rate will apply regardless of fluctuations in the Prime Rate
that would otherwise cause the interest rate applicable to such Advances to be
less than such minimum interest rate floor, and (ii) notwithstanding the
foregoing, during the period from and including the Third Amendment Effective
Date through October 31, 2013, the initial $1,500,000 of the outstanding balance
of the Advances (other than the FILO Advance) shall bear interest at twenty
percent (20%) per annum.”

 

 

 

 

C.           Section 6 of the Credit Agreement is hereby amended by deleting
subsection 6.2 in its entirety and replacing it with the following:

 

“(a)           Minimum Excess Availability. From the Third Amendment Effective
Date until October 31, 2013, there shall be no minimum excess Availability
requirement. At all times from and after October 31, 2013, Borrowers shall
maintain Availability of no less than $1,500,000.”

 

D.           Section 6 of the Credit Agreement is hereby amended by adding a new
Section 6.11 as follows:

 

“6.11     Budget.

 

(a)           Borrowers have prepared and delivered to the Lender a budget (the
“Budget”; which shall mean the initial budget, dated July 23, 2013, and
delivered to the Lender on July 23, 2013, together with any subsequent or
amended budget(s) delivered to and reasonably acceptable to Lender) which sets
forth, among other information, (A) projected aggregate weekly cash
disbursements of Borrowers, (B) the projected aggregate amount of the total
outstanding Obligations, (C) projected revenues of the Borrowers, and (D)
availability under the Borrowing Base. In addition, each week thereafter,
Borrowers shall deliver to Lender, in form and substance acceptable to Lender, a
subsequent weekly Budget for the period from the delivery of such Budget forward
for thirteen (13) weeks, which subsequent Budget(s) shall roll forward by one
week the immediately preceding Budget.

 

(b)           Not later than 5:00 p.m. (Eastern time) on the Wednesday of each
week following the end of each week set forth in the Budget, Borrowers shall
deliver or cause to be delivered to Lender, in form and substance satisfactory
to Lender, a report that sets forth for the immediately preceding week a
comparison of Borrowers’ actual cash disbursements for, outstanding Obligations
as of the end of, and actual revenues for such week to Borrowers’ projected cash
disbursements for, outstanding Obligations as of the end of, and projected
revenues for such week as set forth in the Budget.”

 

E.           Section 6 of the Credit Agreement is hereby amended by adding a new
Section 6.12 as follows:

 

“6.12     Consultant. No later than August 2, 2013, Borrowers shall have engaged
HRC Retail Consulting LLC (or another consultant reasonably acceptable to Lender
with experience in turnaround situations in the retail industry) (the
“Consultant”) at their sole cost and expense. The terms, conditions, scope and
duration of the Borrowers’ engagement of the Consultant shall be reasonably
acceptable to the Lender.”

 

2

 

 

F.           Section 8.1 of the Credit Agreement is hereby amended by deleting
subsection (c) in its entirety and replacing such subsection with the following:

 

“(c)           Borrowers fail to observe or perform any covenant or agreement of
Borrowers set forth in (i) any of clauses (e) through (q) or clause (s) of
Section 6.1, Section 6.2, Section 6.3, Section 6.9, Section 6.11 or Section 6.12
of this Agreement, or (ii) clauses (a), (b), (c), (d) or (r) of Section 6.1 of
this Agreement, and such failure, if capable of being remedied, shall remain
unremedied for two (2) Business Days after the earlier of (A) the date upon
which a Designated Officer obtains knowledge of such failure, or (B) the date
upon which Borrowers have received notice of such failure from Lender, or (iii)
any other covenant or agreement contained in Section 6 or elsewhere in this
Agreement or in any other Loan Document, and such failure, if capable of being
remedied, shall remain unremedied for fifteen (15) days after the earlier of
(A) the date upon which a Designated Officer obtains knowledge of such failure,
or (B) the date upon which Borrowers have received notice of such failure from
Lender;”

 

2.           Conditions Precedent. The effectiveness of this Amendment is
subject to the following conditions precedent (all documents to be in form and
substance satisfactory to Lender):

 

(a)           Lender shall have received this Amendment executed by the
Borrowers;

 

(b)           Lender shall have received the resolutions of the board of
directors or governing body of each of the Borrowers approving the execution and
delivery of this Amendment and the transactions contemplated hereby;

 

(c)           After giving effect to this Amendment (i) all representations and
warranties of the Borrowers set forth herein and in the Loan Documents shall be
true and correct in all material respects, (ii) no Event of Default or any other
event which, upon the lapse of time, service of notice, or both, which would
constitute an Event of Default under any of the Loan Documents, shall have
occurred and be continuing, and (iii) Borrowers shall be in compliance with the
Credit Agreement and the other Loan Documents; and Borrowers shall have
certified the foregoing matters to Lender; and

 

(d)           The Borrowers shall pay to the Lender an amendment fee of
$50,000.00, which fee shall be fully earned on the Third Amendment Effective
Date.

 

3.           Representations, Warranties. Borrowers represent that, after giving
effect to this Amendment:

 

(a)           No consent or approval of, or exemption by any Person is required
to authorize, or is otherwise required in connection with the execution and
delivery of this Amendment which has not been obtained and which remains in full
force and effect; and

 

3

 

 

(b)           As of the date hereof, each of the representations and warranties
of the Borrowers set forth in the Credit Agreement and the other Loan Documents
are true, correct and complete in all material respects, except to the extent
such representations and warranties speak as to an earlier date, in which case
the same are true, correct and complete as to such earlier date; and no Default
or Event of Default exists under the Credit Agreement.

 

4.           Confirmation of Security Interests. Borrowers hereby confirm the
security interests and liens granted by Borrowers to Lender, in and to the
Collateral in accordance with the Credit Agreement and other Loan Documents as
security for the Obligations.

 

5.           Payment of Lender Fees and Expenses. Borrowers agree to pay any and
all fees and expenses, including reasonable counsel fees and disbursements,
incurred by Lender in connection with the preparation and execution of this
Amendment and all documents, instruments and agreements contemplated hereby.

 

6.           No Other Modifications, Conflicts with Loan Documents, etc. This
Amendment is intended to supplement and modify the Credit Agreement and the
rights and obligations of the parties under the Credit Agreement shall not in
any way be vacated, modified or terminated except as herein provided. All terms
and conditions contained in each and every agreement or promissory note or other
evidence of indebtedness of Borrowers to the Lenders are incorporated herein by
reference. If there is a conflict between any of the provisions of the Credit
Agreement and the provisions of this Amendment, then the provisions of this
Amendment shall govern.

 

7.           Governing Law. This Amendment shall be construed in accordance with
the substantive laws (other than conflict laws) of the State of New York.

 

8.           Full Force and Effect. Except as expressly amended hereby, all
terms and conditions of the Credit Agreement, and any and all Exhibits annexed
thereto and all other writings submitted by the Borrowers to the Lender pursuant
thereto, shall remain unchanged and in full force and effect.

 

9.           Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
shall be considered one and the same document. Delivery of an executed
counterpart of a signature page of this document by facsimile or by electronic
mail or e-mail file attachment shall be effective as delivery of a manually
executed counterpart of this document.

 

4

 

 

10.           RELEASE. EACH BORROWER, TOGETHER WITH ITS SUCCESSORS AND ASSIGNS,
HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE, COUNTERCLAIM, OFFSET,
CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE
ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY THE
INDEBTEDNESS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM
LENDER. EACH BORROWER HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER
DISCHARGES LENDER, ITS PREDECESSORS, AGENTS, EMPLOYEES, AFFILIATES SUCCESSORS
AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION,
DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, ASSERTED OR UNASSERTED,
FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR
IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH BORROWERS MAY
NOW OR HEREAFTER (WHETHER OR NOT PRESENTLY SUSPECTED, CONTEMPLATED OR
ANTICIPATED) HAVE AGAINST LENDER, ITS PREDECESSORS, AGENTS, EMPLOYEES,
SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS
ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND
ARISING FROM ANY LOAN OR ADVANCE, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING
FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF
THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES
UNDER THE CREDIT AGREEMENT OR LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION
OF THIS AMENDMENT.

 

[Signature Page Follows.]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to the
Credit and Security Agreement to be executed and delivered as of the day and
year first above written.

 

  BORROWERS:           FREDERICK’S OF HOLLYWOOD GROUP INC.           By: /s/
Thomas Lynch       Name:  Thomas Lynch       Title:  Chief Executive Officer    
      FOH HOLDINGS, INC.           By: /s/ Thomas Lynch       Name:  Thomas
Lynch       Title:  Chief Executive Officer           FREDERICK’S OF HOLLYWOOD,
INC.           By: /s/ Thomas Lynch       Name:  Thomas Lynch      
Title:  Chief Executive Officer           FREDERICK’S OF HOLLYWOOD STORES, INC.
          By: /s/ Thomas Lynch       Name:  Thomas Lynch       Title:  Chief
Executive Officer           HOLLYWOOD MAIL ORDER, LLC           By: /s/ Thomas
Lynch       Name:  Thomas Lynch       Title:  Chief Executive Officer          
LENDER:           SALUS CAPITAL PARTNERS, LLC           By: /s/ Kyle Shonak    
  Name:  Kyle Shonak       Title:  Senior Vice President  

 

[Third Amendment to Credit and Security Agreement]

 

 

 